          Case 5:21-cv-03087-SAC Document 6 Filed 03/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTONIO FLEMMING,

               Plaintiff,

               v.                                           CASE NO. 21-3087-SAC

CORECIVIC,

               Defendant.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action.     Plaintiff is detained at CoreCivic

Leavenworth Detention Center in Leavenworth, Kansas (“CoreCivic”). Plaintiff filed this case in

the United States District Court for the Western District of Missouri and the case was transferred

to this Court on March 22, 2021.

       Plaintiff alleges in his Complaint that he fell out of his bunk on February 26, 2021, and

staff came to check on him and then left. Staff came back 60 seconds later and took Plaintiff to

get medical attention, including x-rays. Plaintiff also attaches an “Incident Statement” regarding

a strip search by the “Texas Core Civic Sort Team” where Plaintiff received a “salatious look and

a lewd remark” from one of the Sort Team members.

       Plaintiff names CoreCivic as the sole defendant in this case. As noted by Plaintiff in his

Complaint, this case is the last in a long list of cases he has filed against CoreCivic and its

employees. See, e.g., Flemming v. Baker, Case No. 20-3097-SAC; Flemming v. Baker, Case

No. 20-3098-SAC; Flemming v. Baker, Case No. 20-3127-SAC; Flemming v. CoreCivic, Case

No. 20-3321-SAC; Flemming v. CoreCivic, Case No. 21-3018-SAC; Flemming v. CoreCivic, Case

No. 21-3019-SAC; Flemming v. CoreCivic, Case No. 21-3020-SAC.




                                                1
          Case 5:21-cv-03087-SAC Document 6 Filed 03/23/21 Page 2 of 3




       The Court has found on multiple occasions that Plaintiff does not have a cause of action

against CoreCivic in federal court. The Court has found in Plaintiff’s prior cases that Plaintiff

provides no factual claim or support for a claim that Defendants acted under color of state law.

See McKeighan v. Corr. Corp. of Am., No. 08-3173-SAC, 2008 WL 3822892, at *3 (D. Kan. 2008)

(finding CCA not a “person” amenable to suit under § 1983, and CCA employees not acting under

color of state law). Therefore, Plaintiff fails to state a claim for relief under 42 U.S.C. § 1983.

       The Court has also found that the United States Supreme Court has found that a Bivens

remedy is not available to a prisoner seeking damages from the employees of a private prison for

violation of the prisoner’s Eighth Amendment rights. Minneci v. Pollard, 565 U.S. 118, 120–21

(2012) (refusing to imply the existence of a Bivens action where state tort law authorizes alternate

action providing deterrence and compensation); see also Corr. Servs. Corp. v. Malesko, 534 U.S.

61, 63, 71–73 (2001) (holding that Bivens action does not lie against a private corporation

operating a halfway house under contract with the Bureau of Prisons). Plaintiff’s remedy against

CoreCivic and its employees, if any, is an action in state court for negligence or other misconduct.

See Harris v. Corr. Corp. of Am. Leavenworth Det. Ctr., No. 16-3068-SAC-DJW, 2016 WL

6164208, at *3 (stating that plaintiff has remedies for injunctive relief in state court and citing

Peoples, 422 F.3d at 1104–05 (individual CCA defendants owed a duty to protect to plaintiff that

if breached, would impose negligence liability); Lindsey, 557 F. Supp. 2d at 1225 (Kansas law

generally provides an inmate with a remedy against CCA employees for negligence and for actions

amounting to violations of federal constitutional rights.); see also Menteer v. Applebee, 2008 WL

2649504, at *8–9 (D. Kan. June 27, 2008) (plaintiff’s state law negligence claim found to be

equally effective, alternative cause of action to Bivens claim).




                                                  2
           Case 5:21-cv-03087-SAC Document 6 Filed 03/23/21 Page 3 of 3




         Plaintiff continues to sue CoreCivic in federal court despite the rulings in his prior cases.

“[R]epetitious litigation of virtually identical causes of action may be dismissed under [28 U.S.C.]

§ 1915 as frivolous or malicious.” McWilliams v. Colorado, 121 F.3d 573, 574 (10th Cir. 1997)

(quotation marks omitted) (first alteration in original) (affirming district court’s dismissal of suit

where “duplicative of earlier action”).

         The Court finds that this action must be dismissed for failure to state a claim.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated March 23, 2021, in Topeka, Kansas.

                                               S/ Sam A. Crow
                                               SAM A. CROW
                                               SENIOR U. S. DISTRICT JUDGE




                                                   3
